MR. JUSTICE STARK
delivered the opinion of the court. In this case a judgment was entered on March 17, 1923, wherein it was adjudged and decreed that certain personal property claimed by appellant, Frank Bliss, was declared forfeited and ordered sold.
With the exception of the names of the parties, and a description of the property seized, the facts in this case are identical with those involved in case No. 5354, State v. Johnson, ante, p. 38. The decision in that case is controlling in this one, and no useful purpose would be served by a repetition of what was therein said.
On the authority of State v. Johnson et al., supra, the judgment in this case is reversed and the cause remanded to the district court of Park county, with directions to enter judgment in favor of the appellant, Frank Bliss.

Reversed.

Mr. Chief Justice Callaway and Associate Justices Cooper, Holloway and Galen concur.